Case 19-13273-VFP             Doc 392       Filed 03/26/20 Entered 03/26/20 22:54:29                       Desc Main
                                           Document      Page 1 of 2



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
PORZIO, BROMBERG & NEWMAN, P.C.
100 Southgate Parkway
P.O. Box 1997
Morristown, New Jersey 07962
(973) 538-4006
(973) 538-5146 Facsimile
John S. Mairo, Esq. (jsmairo@pbnlaw.com)
Robert M. Schechter, Esq. (rmschechter@pbnlaw.com)
Kelly D. Curtin, Esq. (kdcurtin@pbnlaw.com)

Counsel for the Official Committee of Unsecured
Creditors

In re:                                                                Chapter: 11

IMMUNE PHARMACEUTICALS INC., et al.,1                                 Case No.: 19-13273 (VFP)

                           Debtors.                                   (Jointly Administered)

                                                                      Hearing date and time: April 28, 2020
                                                                      at 10:00 a.m. (Eastern Time)
                                                                      Objection deadline: April 21, 2020

           NOTICE OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS'
           MOTION TO ESTABLISH PROTOCOL FOR THE FILING OF
           CLAIMS AGAINST IMMUNE PHARMACEUTICALS, LTD. AND
           SUSPEND    THE    IMMUNE    PHARMACEUTICALS,    LTD.
           PROCEEDINGS

           PLEASE TAKE NOTICE that on April 28, 2020, at 10:00 a.m. (Eastern Time), the

 Official Committee of Unsecured Creditors (the "Committee"), by and through their undersigned

 counsel, Porzio, Bromberg & Newman, P.C., shall move before the Honorable Vincent F.

 Papalia, United States Bankruptcy Judge, at the United States Bankruptcy Court, Martin Luther

 King Jr., Federal Building, 50 Walnut Street, Courtroom 3B, Third floor, Newark, New Jersey


 1
   The debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
 follows: Immune Pharmaceuticals, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
 Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
 (9630) [the "Debtors"].


 4433820
Case 19-13273-VFP         Doc 392     Filed 03/26/20 Entered 03/26/20 22:54:29         Desc Main
                                     Document      Page 2 of 2



 07102 for entry of an substantially in the form submitted herewith (the "Proposed Order"),

 establishing a protocol for the filing of claims against Immune Pharmaceuticals, Ltd. and

 suspending the Immune Pharmaceuticals, Ltd. bankruptcy case (the "Motion").

           PLEASE TAKE FURTHER NOTICE that in support of this Motion, the Committee

 will rely on the accompanying Memorandum of Law that sets forth the relevant factual and legal

 bases upon which the Motion should be granted and the Certification of Kelly D. Curtin. A

 Proposed Order granting the relief requested in the Motion is also being submitted herewith.

           PLEASE TAKE FURTHER NOTICE that objections to the Motion, if any, shall be

 filed in accordance with the applicable rules of this Court no later than April 21, 2020 (the

 "Objection Deadline").

           PLEASE TAKE FURTHER NOTICE that unless objections are timely filed and

 served, the Motion shall be decided on the papers in accordance with D.N.J. LBR 9013-3(d), and

 the relief requested may be granted without further notice or hearing.

           PLEASE TAKE FURTHER NOTICE that the undersigned requests oral argument on

 the return date of the Motion if objections are timely filed.

 Dated: March 26, 2020                          PORZIO, BROMBERG & NEWMAN, P.C.
                                                Counsel for the Official Committee of Unsecured
                                                Creditors

                                                By: /s/ John S. Mairo
                                                        John S. Mairo




                                                   2

 4433820
